BEAUCHAMP, Judge
(Dissenting).
I find myself unable to agree with the majority that the State’s motion for rehearing should be granted and the judgment of the trial court affirmed.
Without the necessity of restating the facts, .it is observed ..that the State did not call for any of the parties at the place where the juror bought the newspaper, but relied upon the sufficiency of the report made by the deputy sheriff, that he had inquired and nobody remembered having sold the. news*95paper to the juror. We find no bill of exception to this evidence. It was inadmissible as hearsay and, in my opinion, without force to discharge the burden cast upon the State to show what did occur by the parties involved other than the juror. It was easily within the reach of the court to bring all of the parties who worked in this small stand and let them testify that they had no conversation with the juror, rather than accept the hearsay statement by the deputy sheriff that he was unable to find anyone who remembered the incident. It is not even shown that he interviewed all of them.
The opinion on original submission expresses my view of the case sufficiently on the other conversations which the juror had and I think it is a matter so fundamental that the rules governing the conduct of jurors set out in the original opinion should not be relaxed in the least. As I view it, that is the result of the majority opinion in which I am unable to concur.